The offense is an aggravated assault, and the punishment is a fine of $250.
The evidence while greatly conflicting is entirely sufficient to support the verdict of the jury in the event they believe the state's testimony. There are no bills of exception contained in the record. There is what is termed defendant's exception to the charge of the court, but this is not signed by the trial court and in no way shows that it was ever called to his attention. Defendant's special charges 1 and 2 are contained in the record, but do not show that they were presented to the court before his main charge was read to the jury. They are simply designated special charges one and two offered by the defendant and are marked refused and signed by the trial judge, and show that defendant excepted. It is necessary that the record show in some manner that a special charge was offered and refused by the trial judge before his main charge was read to the jury. In the absence of showing to this effect, they will not be considered on appeal. Archbell v. State, 260 S.W. 867; Crane v. State, 240 S.W. 920; Cecil v. State, 243 S.W. 988.
Finding no error in the record, the judgment is in all things affirmed.
Affirmed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.
                    ON MOTION FOR REHEARING.